DETAILED ACTION
This Office Action is in reply to Applicants response to Non-Final Rejection received on June 1, 2022.  Claim(s) 1, 3-5, 7 and 10 is/are currently pending in the instant application.  The application claims priority to Korean application 10-2018-0159763 filed on December 12, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1 and 10 as well as the cancelation of claims 8 and 9 in the response on 06/01/2022.

Allowable Subject Matter
Claim 1, 3-5, 7 and 10 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “collecting, by the processing circuit, digital data including a plurality of news articles retrieved from the Internet; 
selecting, by the processing circuit, an analysis target based on a request from a user;
classifying, by the processing circuit, the digital data related to the analysis target among the
collected digital data into analysis target articles; 
creating, by the processing circuit, a first training data set and a second verifying test data set respectively transformed from the collected digital data; 
training, by the processing circuit, a machine learning algorithm model using the created first training data set, by evaluating an outcome of the machine learning algorithm model using the created second verifying test data set;
determining, using the trained machine learning algorithm model and by the processing circuit, a risk level for each of the analysis target articles; 
generating, by the processing circuit, feature vectors representing each group by performing grouping of the analysis target articles based on the risk level determined using the trained machine learning algorithm model; and 
predicting, by the processing circuit, a predefined risk of the analysis target based on the generated feature vectors, 
wherein the determining of the risk level for each of the analysis target articles comprises, after adopting the trained machine learning algorithm model and performing regression or itemization analysis on the collected new articles using the trained machine learning algorithm model, determining the risk level for each of the analysis target articles using a risk calculation algorithm derived through the regression or itemization analysis, 
wherein the generating of feature vectors representing each group by performing grouping of the analysis target articles based on the determined risk level comprises classifying a risk level into a plurality of sections based on the risk level determined using the trained machine learning algorithm model for the analysis target articles, and through this, performing grouping of the analysis target articles, 
wherein the determining of the predefined risk of the analysis target based on the generated feature vectors further comprises, after classifying feature vectors of the analysis target articles on which grouping is performed through a decision tree algorithm, determining a risk prediction value of the analysis target based on the classification result, and 
wherein the classifying of the feature vectors of the analysis target articles on which the grouping is performed through the decision tree algorithm further comprises, after classifying data including feature vectors generated for a group of the analysis target articles into n, classifying feature vectors by applying a decision tree algorithm to n data sets through an n- cross validation method, the n-cross validation method including an iteration during which the data sets used as test data are constantly changing so that the applying is repeated up to n times with different test data and training data.”, nor would it have been obvious to one of skill in the art to do so.
Claims 3-5 and 7 are also allowed as being dependent on claim 1. 
Claim 10 is substantially similar to claim 1 and allowed for the same reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In view of the Applicants amendments to at least claims 1 and 10 the rejection under 35 U.S.C. § 101 is withdrawn.  
The Applicants arguments (remarks pages 6-14) make multiple statements include Step 2A, Prong One, Step 2A, Prong 2, and Step 2B.  The arguments will be briefly discussed herein but points will no be exhaustively debated or detailed.  
First, regarding the argument under Prong One, the Examiner disagrees with the arguments.  The claim recited an abstract idea.  The Applicant argues that the claims are similar to Example 39 and therefore are eligible.  The Examiner disagrees as the Example has a two-step training of the neural network.  The instant claims do no claim a neural network nor do they have a two-step training sequence 
Next, under Prong Two the applicant’s amendment have successfully integrated the judicial exception into a practical application.  
Finally, there is no need to examine the claims under Step 2B.

In summary, the amendments and arguments have overcome the rejection under 35 U.S.C. § 101.  The rejection is withdrawn at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        June 9, 2022